DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-4, 6, 8, 10-11, 14-15, 19, 22-28, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichhorn et al., US 2015/0044656 in view of Thostenson, US 9,776,916.
	The published patent application issued to Eichhorn et al., teach an electrically conductive nanotube composite sensor comprising a patch or strip coated with a conductive nanotube-containing polymer (paragraph 49). Said patch has two opposed ends wherein electrodes are positioned at or about the opposed edges. The Examiner considers the opposed ends sufficient to meet the limitation of “piezoresistive sensor”.  A current is passed through the polymer, stress is applied to the patch (directly or through coincident stress on the surface to which the patch is removably attached, and the change in current is measured and correlated with amounts of stress and/or dimensional changes (paragraph 49). Eichhorn et al., teach that the change in resistivity may be measured directly as a change in resistance or as the change in current when a constant voltage is applied (paragraph 75). With specific regard to the change in resistance value recited in claims 25 and 26, the Examiner is of the position that such a measured value change is a function of the specific type of sensor and where said sensor is placed/integrated. Selecting such a sensor is within the skill of an ordinary worker in the art.  Said patch further comprise pins, posts, hooks or snaps (paragraph 50). Said sensor is flexible (paragraph 52 and 65).  Eichhorn et al., teach that the change in current is measured and correlated with amounts of stress, but does not teach that the source of the stress is the foot of a person. The Examiner is of the position that since the sensor is intended to removable and attachable, the source of the pressure can come from the foot of a user since there are a multitude surfaces where the sensor can be attached. 
	Eichhorn et al., does not teach all of the limitations pertaining to fabric substrate. 
	Thostenson teach a process for depositing nanoparticles on a non-conductive substrate (abstract and title). Said nanoparticles can be multi-walled functionalized (abstract and example 2). Said non-conductive substrate includes non-woven woven or knitted fabrics made from discontinuous or continuous fibers of cotton, wool, glass or aramid (column 4, 60-column 5, 10 and claim 12). With regard to the claimed loops/interconnected loops, since Thostenson teach substrates of knitted or woven fabrics, the claimed loops interconnected in at least two dimensions as claimed. Said knitted and woven fabrics would also be “stretchy”. Thostenson teach a coating thickness ranging from 50-200 nm, which is less than the claimed 1 micron (column 12, 65-column 13, 4). With regard to the limitations pertaining to a “garment” or “portion thereof” and the claims pertaining to where the sensor is applied/used/integrated, the Examiner is of the position that since both cited prior art references teach using flexible fabrics and piezoresistive sensors the nanoparticle coated substrates of modified Eichhorn et al., can be used in the desired capacity as a garment or a portion of a garment.  It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to form the flexible sensor of Eichhorn et a., with the fabric substrates of Thostenson. Motivation to employ the specific substrates of Thostenson is found in the desire to expand the number of applications that the sensor can be attached/used/integrated. In other, words, since Thostenson et al., teach using woven, knits, and/or non-wovens of different types of fibers, the nanoparticle coated substrates of the cited prior art can be used in a variety of different types of garments. 

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789